Per Curiam.
Indictment for an assault and battery, with intent to murder.
It did not, according to the common law form, charge the assault, &c., to have been made wilfully, feloniously, and of malice aforethought, and was quashed in the Circuit Court.
It is claimed that the indictment is good, according to the forms prescribed by the 2 R. S. 356; but those forms are not law.
They form a part of an act entitled “an act supplemental to an act entitled ‘an act to revise, simplify and abridge the rules of practice, pleadings and forms in civil cases in the Courts of this state.’ ” And,
1. Perhaps there is no act entitled “an act to revise, simplify and abridge the rules of practice, pleadings and forms in civil cases in the Courts of this state.” See 2 R. S., p. 27. At all events,
E. B. Martindale, for the state.
2. The title of the act of which the criminal forms constitute a part, does not express the subject of those forms, as is required by the constitution.
The judgment is affirmed.